DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-28 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-28 of co-pending Application No. 16/929653. Although the claims at issue are not identical, they are not patentably distinct from each other because as noted directly below. Application No.16/929653 claims substantially the exact same structure as this current application. The substantial difference between Application No.16/929653 and this current application is the heater to heat nicotine pre-vapor formulation drawn from a nicotine reservoir and the U.S Application No. 16/929653 recites the heater of the non-nicotine.
The examiner makes official notice that it is known to use the heater in nicotine vs. non-nicotine like structure similar to Application No.16/929653. It would have been obvious for one skilled in the art to modify the claims of Application No.16/929653 to include the heater to heat nicotine from a nicotine reservoir. One skilled in the art would have been motivated because to include non-nicotine use would increase sales to now include those consumers that still desire non-nicotine smoking out of their addition of smoking but would not affected their health issues as much like nicotine version.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Instant Application: 16/929569
16/929653
1. A heating engine control circuit to control operation of a heater of a nicotine electronic vaping device, the heating engine control circuit comprising: a rail converter circuit configured to convert a power supply voltage into a power signal based on a vaping enable signal, the vaping enable signal being a pulse width modulated signal; and a gate driver circuit including an integrated gate driver, the integrated gate driver configured to control application of power to the heater to heat nicotine pre- vapor formulation drawn from a nicotine reservoir at the nicotine electronic vaping device based on the power signal, a first enable signal and a second enable signal.
2. The heating engine control circuit of claim 1, wherein the rail converter circuit is configured to disable the power signal in response to termination of the vaping enable signal.  

3. The heating engine control circuit of claim 1, wherein the vaping enable signal is received from a controller of the nicotine electronic vaping device; the rail converter circuit is configured to output a feedback signal to the controller, the feedback signal being a scaled version of the power signal indicating a current voltage level of the power signal; and a duty cycle of the vaping enable signal is based on the feedback signal.  

4. The heating engine control circuit of claim 1, wherein 90Highly Confidential Atty. Dkt.: 24000-000650-US the second enable signal is a pulse width modulated signal; the integrated gate driver is configured to receive the second enable signal at an input pin; and the gate driver circuit includes a filter circuit connected to the input pin, the filter circuit configured to filter the second enable signal prior to input to the integrated gate driver.  

5. The heating engine control circuit of claim 4, wherein the gate driver circuit includes a pulldown resistor connected to the input pin of the integrated gate driver, the pulldown resistor configured to maintain the input pin at a logic low level when the second enable signal is in a floating state.  

6. The heating engine control circuit of claim 1, wherein the gate driver circuit comprises: a boot-strap charge-pump circuit connected between an input voltage pin and a boost pin of the integrated gate driver.  

7. The heating engine control circuit of claim 6, wherein the boot-strap charge- pump circuit is connected to a switching node pin of the integrated gate driver.  

8. The heating engine control circuit of claim 6, wherein the gate driver circuit comprises: a filter circuit connected between an input terminal of the power signal and the boot-strap charge-pump circuit.  

9. The heating engine control circuit of claim 1, wherein the rail converter circuit comprises: a first capacitor connected between a power supply and ground; an inductor having a first terminal connected to a first node between the power supply and the first capacitor, and a second terminal connected to a second node; a switching transistor connected between the second node and ground, the switching transistor configured to receive the vaping enable signal; a second capacitor having a first terminal connected to the second node, and a second terminal connected to a third node; a first diode having an anode connected to ground and a cathode connected to the third node; a second diode having an anode connected to the third node, and a cathode connected to a fourth node; a third capacitor connected between the fourth node and ground; and a voltage divider circuit connected to the fourth node, the voltage divider circuit configured to output a feedback signal based on the power signal. 
 
10. The heating engine control circuit of claim 9, wherein the rail converter circuit further comprises: a pull-down resistor connected between a gate of the switching transistor and ground, the pull-down resistor configured to prevent output of the power signal when the vaping enable signal has an indeterminate state.  

11. The heating engine control circuit of claim 1, wherein the gate driver circuit further comprises: a first filter circuit configured to filter the power signal for input to the integrated gate driver; and a second filter circuit configured to filter the second enable signal for input to the integrated gate driver.  

12. The heating engine control circuit of claim 1, further comprising: a heating engine drive circuit configured to control power to the heater, the heating engine drive circuit including a first transistor and a second transistor connected in series between a power supply and ground; and wherein the gate driver circuit is configured to output a driving voltage to a gate of the first transistor to maintain a gate-source voltage of the first transistor at a voltage level of the power signal independent of a voltage level of the power supply.  

13. The heating engine control circuit of claim 1, further comprising: a heating engine drive circuit configured to control power to the heater, the heating engine drive circuit including a first transistor and a second transistor connected in series between a power supply and ground; and wherein the gate driver circuit is configured to output a current switched signal to generate a voltage output to the heater, a level of the voltage output to the heater being independent of a voltage level of the power supply.  

14. A nicotine electronic vaping device comprising:93Highly Confidential Atty. Dkt.: 24000-000650-USa heater configured to heat nicotine pre-vapor formulation drawn from a nicotine reservoir; a rail converter circuit configured to convert a power supply voltage into a power signal based on a vaping enable signal, the vaping enable signal being a pulse width modulated signal; and a gate driver circuit including an integrated gate driver, the integrated gate driver configured to control application of power to the heater of the nicotine electronic vaping device based on the power signal, a first enable signal and a second enable signal.  

15. The nicotine electronic vaping device of claim 14, wherein the rail converter circuit is configured to disable the power signal in response to termination of the vaping enable signal.  

16. The nicotine electronic vaping device of claim 14, wherein the rail converter circuit is configured to output a feedback signal, the feedback signal being a scaled version of the power signal indicating a current voltage level of the power signal; and the nicotine electronic vaping device includes a controller configured to generate the vaping enable signal based on the feedback signal.  

17. The nicotine electronic vaping device of claim 16, wherein the controller is configured to control a duty cycle of the vaping enable signal based on the feedback signal.  


18. The nicotine electronic vaping device of claim 14, wherein the second enable signal is a pulse width modulated signal; the integrated gate driver is configured to receive the second enable signal at an input pin; and the gate driver circuit includes a filter circuit connected to the input pin, the filter circuit configured to filter the second enable signal prior to input to the integrated gate driver.  

19. The nicotine electronic vaping device of claim 18, wherein the gate driver circuit includes a pulldown resistor connected to the input pin of the integrated gate driver, the pulldown resistor configured to maintain the input pin at a logic low level when the second enable signal is in a floating state.  

20. The nicotine electronic vaping device of claim 14, wherein the gate driver circuit comprises: a boot-strap charge-pump circuit connected between an input voltage pin and a boost pin of the integrated gate driver.  

21. The nicotine electronic vaping device of claim 20, wherein the boot-strap charge-pump circuit is connected to a switching node pin of the integrated gate driver.  
22. The nicotine electronic vaping device of claim 20, wherein the gate driver circuit comprises: 95Highly Confidential Atty. Dkt.: 24000-000650-US a filter circuit connected between an input terminal of the power signal and the boot-strap charge-pump circuit.  

23. The nicotine electronic vaping device of claim 14, wherein the rail converter circuit comprises: a first capacitor connected between a power supply and ground; an inductor having a first terminal connected to a first node between the power supply and the first capacitor, and a second terminal connected to a second node; a switching transistor connected between the second node and ground, the switching transistor configured to receive the vaping enable signal; a second capacitor having a first terminal connected to the second node, and a second terminal connected to a third node; a first diode having an anode connected to ground and a cathode connected to the third node; a second diode having an anode connected to the third node, and a cathode connected to a fourth node; a third capacitor connected between the fourth node and ground; and a voltage divider circuit connected to the fourth node, the voltage divider circuit configured to output a feedback signal based on the power signal. 
 
24. The nicotine electronic vaping device of claim 23, wherein the rail converter circuit further comprises: 96Highly Confidential Atty. Dkt.: 24000-000650-US a pull-down resistor connected between a gate of the switching transistor and ground, the pull-down resistor configured to prevent output of the power signal when the vaping enable signal has an indeterminate state.  

25. The nicotine electronic vaping device of claim 14, wherein the gate driver circuit further comprises: a first filter circuit configured to filter the power signal for input to the integrated gate driver; and a second filter circuit configured to filter the second enable signal for input to the integrated gate driver.  

26. The nicotine electronic vaping device of claim 14, further comprising: a heating engine drive circuit configured to control power to the heater, the heating engine drive circuit including a first transistor and a second transistor connected in series between a power supply and ground; and wherein the gate driver circuit is configured to output a driving voltage to a gate of the first transistor to maintain a gate-source voltage of the first transistor at a voltage level of the power signal independent of a voltage level of the power supply.  

27. The nicotine electronic vaping device of claim 14, further comprising: a heating engine drive circuit configured to control power to the heater, the heating engine drive circuit including a first transistor and a second transistor connected in series between a power supply and ground; and wherein 97Highly Confidential Atty. Dkt.: 24000-000650-US the gate driver circuit is configured to output a current switched signal to generate a voltage output to the heater, a level of the voltage output to the heater being independent of a voltage level of the power supply.  

28. The nicotine electronic vaping device of claim 14, further comprising: the nicotine reservoir for storing the nicotine pre-vapor formulation; a wick configured to transfer the nicotine pre-vapor formulation from the nicotine reservoir to the heater; and wherein the heater is configured to heat the nicotine pre-vapor formulation transferred from the nicotine reservoir by the wick.

1. A heating engine control circuit to control operation of a heater of a non- nicotine electronic vaping device, the heating engine control circuit comprising: a rail converter circuit configured to convert a power supply voltage into a power signal based on a vaping enable signal, the vaping enable signal being a pulse width modulated signal; and a gate driver circuit including an integrated gate driver, the integrated gate driver configured to control application of power to the heater of the non-nicotine electronic vaping device based on the power signal, a first enable signal and a second enable signal.  


2. The heating engine control circuit of claim 1, wherein the rail converter circuit is configured to disable the power signal in response to termination of the vaping enable signal.  

3. The heating engine control circuit of claim 1, wherein the vaping enable signal is received from a controller of the non-nicotine electronic vaping device; the rail converter circuit is configured to output a feedback signal to the controller, the feedback signal being a scaled version of the power signal indicating a current voltage level of the power signal; and a duty cycle of the vaping enable signal is based on the feedback signal.  

4. The heating engine control circuit of claim 1, wherein 94Highly Confidential Atty. Dkt.: 24000NV-000621-US the second enable signal is a pulse width modulated signal; the integrated gate driver is configured to receive the second enable signal at an input pin; and the gate driver circuit includes a filter circuit connected to the input pin, the filter circuit configured to filter the second enable signal prior to input to the integrated gate driver. 
 
5. The heating engine control circuit of claim 4, wherein the gate driver circuit includes a pulldown resistor connected to the input pin of the integrated gate driver, the pulldown resistor configured to maintain the input pin at a logic low level when the second enable signal is in a floating state.  

6. The heating engine control circuit of claim 1, wherein the gate driver circuit comprises: a boot-strap charge-pump circuit connected between an input voltage pin and a boost pin of the integrated gate driver.  

7. The heating engine control circuit of claim 6, wherein the boot-strap charge- pump circuit is connected to a switching node pin of the integrated gate driver.  

8. The heating engine control circuit of claim 6, wherein the gate driver circuit comprises: a filter circuit connected between an input terminal of the power signal and the boot-strap charge-pump circuit.  

9. The heating engine control circuit of claim 1, wherein the rail converter circuit comprises: a first capacitor connected between a power supply and ground; an inductor having a first terminal connected to a first node between the power supply and the first capacitor, and a second terminal connected to a second node; a switching transistor connected between the second node and ground, the switching transistor configured to receive the vaping enable signal; a second capacitor having a first terminal connected to the second node, and a second terminal connected to a third node; a first diode having an anode connected to ground and a cathode connected to the third node; a second diode having an anode connected to the third node, and a cathode connected to a fourth node; a third capacitor connected between the fourth node and ground; and a voltage divider circuit connected to the fourth node, the voltage divider circuit configured to output a feedback signal based on the power signal.  

10. The heating engine control circuit of claim 9, wherein the rail converter circuit further comprises: a pull-down resistor connected between a gate of the switching transistor and ground, the pull-down resistor configured to prevent output of the power signal when the vaping enable signal has an indeterminate state.  

11. The heating engine control circuit of claim 1, wherein the gate driver circuit further comprises: a first filter circuit configured to filter the power signal for input to the integrated gate driver; and a second filter circuit configured to filter the second enable signal for input to the integrated gate driver.  

12. The heating engine control circuit of claim 1, further comprising: a heating engine drive circuit configured to control power to the heater, the heating engine drive circuit including a first transistor and a second transistor connected in series between a power supply and ground; and wherein the gate driver circuit is configured to output a driving voltage to a gate of the first transistor to maintain a gate-source voltage of the first transistor at a voltage level of the power signal independent of a voltage level of the power supply.  

13. The heating engine control circuit of claim 1, further comprising: a heating engine drive circuit configured to control power to the heater, the heating engine drive circuit including a first transistor and a second transistor connected in series between a power supply and ground; and wherein the gate driver circuit is configured to output a current switched signal to generate a voltage output to the heater, a level of the voltage output to the heater being independent of a voltage level of the power supply.  

14. A non-nicotine electronic vaping device comprising: 97Highly ConfidentialAtty. Dkt.: 24000NV-000621-USa heater configured to heat non-nicotine pre-vapor formulation drawn from a non-nicotine reservoir; a rail converter circuit configured to convert a power supply voltage into a power signal based on a vaping enable signal, the vaping enable signal being a pulse width modulated signal; and a gate driver circuit including an integrated gate driver, the integrated gate driver configured to control application of power to the heater of the non-nicotine electronic vaping device based on the power signal, a first enable signal and a second enable signal.  

15. The non-nicotine electronic vaping device of claim 14, wherein the rail converter circuit is configured to disable the power signal in response to termination of the vaping enable signal.  

16. The non-nicotine electronic vaping device of claim 14, wherein the rail converter circuit is configured to output a feedback signal, the feedback signal being a scaled version of the power signal indicating a current voltage level of the power signal; and the non-nicotine electronic vaping device includes a controller configured to generate the vaping enable signal based on the feedback signal.  

17. The non-nicotine electronic vaping device of claim 16, wherein the controller is configured to control a duty cycle of the vaping enable signal based on the feedback signal.  

18. The non-nicotine electronic vaping device of claim 14, wherein the second enable signal is a pulse width modulated signal; the integrated gate driver is configured to receive the second enable signal at an input pin; and the gate driver circuit includes a filter circuit connected to the input pin, the filter circuit configured to filter the second enable signal prior to input to the integrated gate driver.  

19. The non-nicotine electronic vaping device of claim 18, wherein the gate driver circuit includes a pulldown resistor connected to the input pin of the integrated gate driver, the pulldown resistor configured to maintain the input pin at a logic low level when the second enable signal is in a floating state.  

20. The non-nicotine electronic vaping device of claim 14, wherein the gate driver circuit comprises: a boot-strap charge-pump circuit connected between an input voltage pin and a boost pin of the integrated gate driver. 
 
21. The non-nicotine electronic vaping device of claim 20, wherein the boot-strap charge-pump circuit is connected to a switching node pin of the integrated gate driver.  
22. The non-nicotine electronic vaping device of claim 20, wherein the gate driver circuit comprises: 99Highly Confidential Atty. Dkt.: 24000NV-000621-US a filter circuit connected between an input terminal of the power signal and the boot-strap charge-pump circuit.  

23. The non-nicotine electronic vaping device of claim 14, wherein the rail converter circuit comprises: a first capacitor connected between a power supply and ground; an inductor having a first terminal connected to a first node between the power supply and the first capacitor, and a second terminal connected to a second node; a switching transistor connected between the second node and ground, the switching transistor configured to receive the vaping enable signal; a second capacitor having a first terminal connected to the second node, and a second terminal connected to a third node; a first diode having an anode connected to ground and a cathode connected to the third node; a second diode having an anode connected to the third node, and a cathode connected to a fourth node; a third capacitor connected between the fourth node and ground; and a voltage divider circuit connected to the fourth node, the voltage divider circuit configured to output a feedback signal based on the power signal.  

24. The non-nicotine electronic vaping device of claim 23, wherein the rail converter circuit further comprises: 100Highly Confidential Atty. Dkt.: 24000NV-000621-US a pull-down resistor connected between a gate of the switching transistor and ground, the pull-down resistor configured to prevent output of the power signal when the vaping enable signal has an indeterminate state.  

25. The non-nicotine electronic vaping device of claim 14, wherein the gate driver circuit further comprises: a first filter circuit configured to filter the power signal for input to the integrated gate driver; and a second filter circuit configured to filter the second enable signal for input to the integrated gate driver.  

26. The non-nicotine electronic vaping device of claim 14, further comprising: a heating engine drive circuit configured to control power to the heater, the heating engine drive circuit including a first transistor and a second transistor connected in series between a power supply and ground; and wherein the gate driver circuit is configured to output a driving voltage to a gate of the first transistor to maintain a gate-source voltage of the first transistor at a voltage level of the power signal independent of a voltage level of the power supply.  

27. The non-nicotine electronic vaping device of claim 14, further comprising: a heating engine drive circuit configured to control power to the heater, the heating engine drive circuit including a first transistor and a second transistor connected in series between a power supply and ground; and wherein 101Highly Confidential Atty. Dkt.: 24000NV-000621-US the gate driver circuit is configured to output a current switched signal to generate a voltage output to the heater, a level of the voltage output to the heater being independent of a voltage level of the power supply.  

28. The non-nicotine electronic vaping device of claim 14, further comprising: the non-nicotine reservoir for storing the non-nicotine pre-vapor formulation; a wick configured to transfer the non-nicotine pre-vapor formulation from the non-nicotine reservoir to the heater; and wherein the heater is configured to heat the non-nicotine pre-vapor formulation transferred from the non-nicotine reservoir by the wick.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG H NGUYEN whose telephone number is (571)270-0288. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/             Examiner, Art Unit 2831                                                                                                                                                                                           /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831